Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-007371, filed on 02/20/2020.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/30/2019, 05/29/2020 and 07/15/2020 have been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 12/30/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
6.	Regarding claim 1, the limitation “a conduction means configured to conduct electricity to the metal substrate through the electrodes and the external circuit …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means” coupled with functional language “a conduction means configured to conduct electricity to the metal substrate through the electrodes and the external circuit…” without reciting sufficient structure to achieve the function.  Furthermore, the term “conduction means” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):

The 3-Prong Analysis for Claim Limitation : “a conduction means configured to conduct electricity to the metal substrate through the electrodes and the external circuit …”
Met
Prong A
Explicit recitation of “means”
YES
Prong B
Functional recitation of "a conduction means configured to conduct electricity to the metal substrate through the electrodes and the external circuit …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claims 2-13 have been also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent on claim 1.
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claim 1 recites the limitation “a conduction means configured to conduct electricity to the metal substrate through the electrodes and the external circuit…”;. The term “conduction means” renders the claim indefinite as the claim does not define sufficient structure to achieve the function of conduct electricity to the metal substrate through the electrodes and the external circuit; the original specification does not provide clarification as to what structure performs the particular functions of this claim, and one of ordinary skill in the art could interpret so many structures that can perform the particular function of conduct electricity to the metal substrate through the electrodes and the external circuit. Thus, for these reasons, the phrase “conduction means” renders claim 1 indefinite.
9.	Claims 2-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
10.	Please make the proper corrections.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1, 2, 4, 5, 7-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mariano et al. WO 2017/149000 (Provided by Applicant; Hereinafter Mariano).
Regarding claim 1, Mariano teaches a corrosion resistance tester for a coated metal material including a surface treatment film on a metal substrate (Page 3, lines 26-28), the tester comprising: 
a container (Page 13, line 26 to page 14, line 15; 23; positioning means arranged as a holder) placed on the surface treatment film, and having a bottom surface in contact with the surface treatment film (Fig. 6), the container including a plurality of water-containing electrolyte material holders (Page 13, line 26 to page 14, line 15; 23; liquid electrolyte) that open through the bottom surface (Fig. 6); 
the water-containing electrolyte material contained in each of the water-containing electrolyte material holders of the container (Page 13, line 26 to page 14, line 15; liquid electrolyte), and being in contact with an associated one of a plurality of separate measurement target portions of the surface treatment film (Page 13, line 26 to page 14, line 15); 
a plurality of electrodes (item 1) being each in contact with the water-containing electrolyte material contained in an associated one of the water-containing electrolyte material holders (Page 13, line 26 to page 14, line 15); 
an external circuit connecting the electrodes together (item 26); and
a conduction means configured to conduct electricity to the metal substrate through the electrodes and the external circuit (Page 13, line 26 to page 14, line 15).
Regarding claim 2, Mariano further teaches the corrosion resistance tester of claim 1, wherein the bottom surface of the container is flat, and each of the water-containing electrolyte material holders has an opening formed through the bottom surface, and is configured as a through-hole passing through the container in a direction perpendicular to the bottom surface (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 4, Mariano further teaches the corrosion resistance tester of claim 1, further comprising: a first heating element disposed on a periphery of the container to cover peripheries of the water-containing electrolyte material holders; and a temperature controller connected to the first heating element to control a temperature of the first heating element (Page 13, lines 23-25).
Regarding claim 5, Mariano further teaches the corrosion resistance tester of claim 4, further comprising: a second heating element disposed on a surface of the coated metal material remote from the container, wherein the temperature controller controls the temperature of the first heating element and a temperature of the second heating element within a range from 30° C. to 100° C (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 7, Mariano further teaches the corrosion resistance tester of claim 1, wherein each of the measurement target portions includes an artificial defect passing through the surface treatment film to reach the metal substrate, and the conduction means conducts electricity to the metal substrate to promote corrosion of the coated metal material using at least one of the artificial defects and at least another one of the artificial defects as an anode site and a cathode site, respectively (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 8, Mariano further teaches the corrosion resistance tester of claim 7, wherein a distance between the artificial defects is longer than or equal to 2 cm (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 9, Mariano further teaches the corrosion resistance tester of claim 7, wherein the artificial defect serving as the cathode site has a size ranging from 0.1 mm to 5 mm (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 10, Mariano further teaches the corrosion resistance tester of claim 1, wherein the conduction means conducts electricity to the metal substrate at a current value from 10 μA to 10 mA (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 11, Mariano further teaches the corrosion resistance tester of claim 1, wherein the water-containing electrolyte material is mud containing water, a supporting electrolyte, and a clay mineral (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 12, Mariano further teaches he corrosion resistance tester of claim 11, wherein the clay mineral is a layered silicate mineral or zeolite (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 14, Mariano teaches a method of testing a corrosion resistance of a coated metal material including a surface treatment film on a metal substrate (Page 3, lines 26-28), the method comprising: 
placing a container on the surface treatment film (Page 13, line 26 to page 14, line 15; 23; positioning means arranged as a holder), the container having a bottom surface in contact with the surface treatment film (Fig. 6), the container including a plurality of water-containing electrolyte material holders (Page 13, line 26 to page 14, line 15; 23; liquid electrolyte) that open through the bottom surface (Fig. 6); 
making each of the water-containing electrolyte material holders of the container contain the water-containing electrolyte material (Page 13, line 26 to page 14, line 15; liquid electrolyte) to bring the water-containing electrolyte material into contact with a plurality of separate measurement target portions of the surface treatment film (Page 13, line 26 to page 14, line 15);
bringing a plurality of electrodes (item 1) into contact with the water-containing electrolyte material contained in an associated one of the water-containing electrolyte material holders (Page 13, line 26 to page 14, line 15); and
energizing the metal substrate through the electrodes and an external circuit connecting the electrodes together (Page 13, line 26 to page 14, line 15).
Regarding claim 15, Mariano further teaches the method of claim 14, wherein each of the measurement target portions includes an artificial defect passing through the surface treatment film to reach the metal substrate, and the conduction means conducts electricity to the metal substrate to promote corrosion of the coated metal material using at least one of the artificial defects and at least another one of the artificial defects as an anode site and a cathode site, respectively (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 16, Mariano further teaches the method of claim 15, wherein a distance between the artificial defects is longer than or equal to 2 cm (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 17, Mariano further teaches the method of claim 15, wherein the artificial defect serving as the cathode site has a size ranging from 0.1 mm to 5 mm (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 18, Mariano further teaches the method of claim 14, wherein the water-containing electrolyte material is mud containing water, a supporting electrolyte, and a clay mineral (Fig. 6; Page 13, line 26 to page 14, line 15).
Regarding claim 19, Mariano further teaches the method of claim 18, wherein the clay mineral is a layered silicate mineral or zeolite (Fig. 6; Page 13, line 26 to page 14, line 15).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 3, 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mariano in view of Homma et al. US 4,962,360 (Provided by Applicant; Hereinafter Homma).
Regarding claim 3, Mariano teaches the corrosion resistance tester of claim 2, but not specifically wherein the metal substrate is a steel plate, and the container includes magnets near the bottom surface, the magnets being respectively disposed near the openings of the through-holes.
However, Homma does teach wherein the metal substrate is a steel plate, and the container includes magnets near the bottom surface, the magnets being respectively disposed near the openings of the through-holes (Fig. 1b; 6).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Mariano by implementing the teachings of Homma regarding wherein the metal substrate is a steel plate, and the container includes magnets near the bottom surface, the magnets being respectively disposed near the openings of the through-holes; in order “to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel” (See Homma; Abstract).
Regarding claim 6, Mariano teaches the corrosion resistance tester of claim 1, but not specifically wherein the container includes: a bottom portion made of silicone resin, the bottom portion forming the bottom surface of the container; and a body made of an insulative resin material, the body extending in a direction away from the bottom surface of the bottom portion.
However, Homma does teach wherein the container includes: a bottom portion made of silicone resin, the bottom portion forming the bottom surface of the container (Col. 5, lines 11-42); and a body made of an insulative resin material, the body extending in a direction away from the bottom surface of the bottom portion (Col. 5, lines 11-42).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Mariano by implementing the teachings of Homma regarding wherein the container includes: a bottom portion made of silicone resin, the bottom portion forming the bottom surface of the container; and a body made of an insulative resin material, the body extending in a direction away from the bottom surface of the bottom portion; in order “to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel” (See Homma; Abstract).
Regarding claim 13, Mariano teaches the corrosion resistance tester of claim 1, but not specifically wherein the surface treatment film is a resin coat.
However, Homma does teach wherein the surface treatment film is a resin coat (Fig. 1; Col. 5, lines 11-42; resins are a standard option for protective coatings).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Mariano by implementing the teachings of Homma regarding wherein the surface treatment film is a resin coat; in order “to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel” (See Homma; Abstract).
Regarding claim 20, Mariano teaches the method of claim 14, but not specifically wherein the surface treatment film is a resin coat.
However, Homma does teach wherein the surface treatment film is a resin coat (Fig. 1; Col. 5, lines 11-42; resins are a standard option for protective coatings).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Mariano by implementing the teachings of Homma regarding wherein the surface treatment film is a resin coat; in order “to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel” (See Homma; Abstract).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asada et al. US 2020/0182824 - The method involves performing treatment of interposing a water-containing electrolyte material (6) containing water, supporting electrolyte and water penetration enhancer, between a surface of the surface treatment film of the coated metal material (1) and an electrode (12). 
Asada et al. US 2021/0010926 - The method for a corrosion resistance test of a coated metal material is an electrochemical method simulating corrosion proceeded by damaged portions in the surface treatment film 4.
Tomita et al. US 2011/0043239 - An object of the present invention is to provide a probe card which has good stability of the connection between testing electrodes and test electrodes even after exposure to high temperatures in the burn-in test, and is less susceptible to displacements in the positions of contact between the testing electrodes and conductive portions or between the conductive portions and probe needles or the test electrodes even after repeated use of the probe card.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867